DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on July 2nd, 2021, has been entered. 
Upon entrance of the Amendment, claims 36 and 47 were amended, claims 1, 3, 5, 6, 12, 23, 24, 26, 28, 32, 43 were cancelled, and claims 134-144 were added. Claims 36, 37, 39-42, 47, 48, 52, 55, 57, and 134-144 are currently pending. 
Reasons for Allowance
Claims 36, 37, 39-42, 47, 48, 52, 55, 57, and 134-144 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 36 has been amended to incorporate the subject matter of former allowable claim 43. The reasons for allowance of former claim 43 were indicated in the previous Office Action.
Claim 48 has been rewritten in independent form, as newly added claim 134, including all of the limitations of the base claim. The reasons for allowance of claim 48 were indicated in the previous Office Action.
Claims 37, 39-42, 47, 48, 52, 55, 57, and 135-144 are dependent from allowable claims, thus they are allowable.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828